Name: Commission Regulation (EEC) No 2082/79 of 26 September 1979 laying down general rules for the granting of additional aid for castor seeds
 Type: Regulation
 Subject Matter: economic policy;  plant product;  agricultural policy
 Date Published: nan

 27. 9 . 79 Official Journal of the European Communities No L 244/ 17 COMMISSION REGULATION (EEC) No 2082/79 of 26 September 1979 laying down general rules for the granting of additional aid for castor seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1610/79 of 24 July 1979 introducing additional aid for castor seeds for the 1979/80, 1980/81 and 1981 /82 marketing years ('), and in particular Article 3 (2) thereof, Having regard to Council Regulation (EEC) No 1795/79 of 10 August 1979 laying down general rules for the granting of additional aid for castor seeds (2), and in particular Article 4 thereof, Whereas, in order to facilitate the application of the system of aid, and for the purposes of the checks referred to in Article 3 ( 1 ) of Regulation (EEC) No 1795/79, it appears advisable that the conversion rate to be applied to the minimum price referred to in Article 2 of Regulation (EEC) No 2874/77 (3) and to the additional aid should be that applicable on the starting date of the marketing year ; Whereas, in order to facilitate the proper management of the system of aid, it is advisable that Member States should communicate to the Commission the quanti ­ ties of seeds eligible for the additional aid ; Whereas under the second indent of Article 2 of Regu ­ lation (EEC) No 1610/79 the additional aid is to be granted on condition that the selling price stipulated in the contracts concluded with the producers is not less than the minimum price referred to in Article 2 of Regulation (EEC) No 2874/77 plus the amount of the additional aid ; whereas on the final date for the submission of the contracts for the 1979/80 marketing year neither the said minimum price nor the amount of the additional aid had been fixed ; whereas, in order to enable producers to qualify for the aid , it should be made possible, in accordance with Article 4 of Regula ­ tion (EEC) No 1795/79 , to amend the contracts submitted, for the purpose of complying with the abovementioned conditions ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 The conversion rate to be applied to the minimum price, and, for the purposes of the checks referred to in Article 3 ( 1 ) of Regulation (EEC) No 1795/79 , to the additional aid , fixed in ECU, shall be the represen ­ tative rate in force on the starting date for the marketing year. Article 2 The Member States in which Community castor seeds are processed shall communicate to the Commission , by the end of the month following the end of each marketing year, particulars of the quantities in respect of which the additional aid has been granted . Article 3 For the 1979/80 marketing year the contracts submitted may be amended so as to provide for a new selling price of at least 61-17 ECU per 100 kilograms . Such amendments shall be submitted not later than 15 October 1979 . Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 September 1979 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 190, 28 . 7 . 1979, p. 4. (2 ) OJ No L 206, 14 . 8 . 1979, p. 5 . (3 ) OJ No L 332, 24 . 12 . 1977, p. 1 .